 Case 3:20-cv-00218-L-BT Document 11 Filed 04/20/20                 Page 1 of 2 PageID 246



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ATUL NANDA,                                     §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §           Civil Action No. 3:20-CV-218-L
                                                §
PAUL YANDERWTICH et al.,                        §
                                                §
        Defendants.                             §

                                            ORDER

       On March 26, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the action against Defendants Paul Yanowitch, Brandon Christopher Jaroch,

Chad E. Meachum, Cynthia Dawn Goodman, Daniel Gividen, Joseph Andrew Magliolo, Melissa

Childs, and Suzanna O. Etessam (“Defendants”) be dismissed with prejudice pursuant to 28 U.S.C.

§ 1915A and Heck v Humphrey, 512 U.S. 477 (1994). No objections were filed to the Report.

       Having reviewed the pleadings, file, record in this case, and the Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court dismisses with prejudice this action pursuant to 28

U.S.C. § 1915A and Heck v Humphrey, 512 U.S. 477 (1994).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

Order – Page 1
 Case 3:20-cv-00218-L-BT Document 11 Filed 04/20/20                 Page 2 of 2 PageID 247



certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 20th day of April, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
